DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is issued in response to application, 16/549,185, filed on 8/23/2019, and the preliminary amendment, filed on 9/5/2019.
Claim(s) 1-60 was/were presented by the application, filed on 8/23/2019.
Claim(s) 1-60 was/were cancelled by the preliminary amendment, filed on 9/5/2019.
Claim(s) 61-90 was/were added by the preliminary amendment, filed on 9/5/2019.
Claim(s) 61-90 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 12/573,829, issued as U.S. 10,437,886, filed on 10/5/2009, which claims domestic priority to non-provisional application, 11/006,848, issued as U.S. 7,620,632, filed on 12/7/2004, which claims domestic priority to provisional application, 60/584,688, filed on 6/30/2004.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 6/29/2021, 7/19/2021, 10/11/2021 and 3/12/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not very descriptive of which the abstract, in its entirety, recites, “Embodiments of methods, apparatuses, devices and/or systems for performing tree matching are disclosed”, and it repeats information given in the title, where the application’s title recites, “Method and/or system for performing tree matching”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 63 is/are objected to because of the following informalities:  in line 5, “structures” should be corrected to “structures.” (i.e., add a period (“.”) to the end of the claim).  Appropriate correction is required.
Claim(s) 71 is/are objected to because of the following informalities:  in line 3, “the instructions” should be corrected to “the executable instructions”.  Appropriate correction is required.
Claim(s) 73 is/are objected to because of the following informalities:  in line 6, “structures” should be corrected to “structures.” (i.e., add a period (“.”) to the end of the claim).  Appropriate correction is required.
Claim(s) 81 is/are objected to because of the following informalities:  in line 6, “the instructions” should be corrected to “the executable instructions”.  Appropriate correction is required.
Claim(s) 83 is/are objected to because of the following informalities:  in line 6, “structures” should be corrected to “structures.” (i.e., add a period (“.”) to the end of the claim).  Appropriate correction is required.
Claim(s) 88 is/are objected to because of the following informalities:  in line 1, “The article of” should be corrected to “The apparatus of”.  Appropriate correction is required.
Claim(s) 89 and 90 is/are objected to because of the following informalities:  in line 1, “of claim 71, wherein” should be corrected to “of claim 81, wherein” (e.g., it appears that these claims depend from the wrong independent claim).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 61-90 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-60 of U.S. Patent No. 7,620,632 and claim(s) 1-31 of U.S. Patent No. 10,437,886.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘632 and ‘886 patents.
U.S. Patent: 7,620,632
U.S. Patent: 10,437,886
Application: 16/549,185
1. A method of performing tree matching comprising:

executing instructions by a processor to:


subdivide a target tree and a query tree, said target tree being associated with a target tree numeral according to an association between trees and numerals, said query tree being associated with a query tree numeral according to said association;

associate at least one of said subdivided target trees with one or more electrical digital signals representative of one or more subdivided target tree numerals based, at least in part, on said target tree numeral;

associate at least one of said subdivided query trees with one or more electrical digital signals representative of one or more subdivided query tree numerals based, at least in part, on said query tree numeral; and

apply said at least one of the subdivided query trees to said at least one of the subdivided target trees based, at least in part, on a comparison of one or more electrical digital signals representative of said one or more subdivided target tree numerals with one or more electrical digital signals representative of said one or more subdivided query tree numerals,

wherein said target trees numeral is an integer, and wherein said one or more subdivided target tree numerals comprises integer factors of said target tree numeral such that dividing said target tree numeral by a subdivided target tree numeral provides an integer quotient.

2. The method of claim 1, and further comprising executing said instructions by said processor to subdivide the trees so that the size of the subdivisions does not exceed a specific threshold.

3. The method of claim 2, and further comprising executing said instructions by said processor to subdivide the trees so that the subdivisions are the largest subdivisions of the trees without exceeding said specific threshold.

4. The method of claim 2, wherein said specific threshold comprises a particular number of nodes.

5. The method of claim 2, and wherein said specific threshold comprises a platform native integer of fixed size for said processor.

6. The method of claim 5, wherein said subdivisions are associated with natural numerals and said specific threshold comprises an electrical digital signal representative of a natural numeral.

7. The method of claim 1, and further comprising: executing said instructions by said processor to apply one or more electrical digital signals representative of said query tree to one or more electrical digital signals representative of said subdivided target trees.

8. The method of claim 1, wherein said trees comprise binary edge labeled trees (BELTs).

9. The method of claim 1, wherein said query tree comprises a partial subtree.

10. The method of claim 9, wherein said partial subtree comprises a rooted partial subtree.

11. The method of claim 9, wherein said partial subtree comprises a non-rooted partial subtree.

12. The method of claim 1, wherein said query tree comprises a full subtree.

13. The method of claim 1, wherein said query tree numeral is an integer, and wherein said one or more subdivided query tree numerals comprise an integer factor of said query tree numeral such that dividing said query tree numeral by a subdivided query tree numeral provides an integer quotient.

14. The method of claim 5, wherein said target tree is subdivided such that said one or more subdivided target tree numerals do not exceed said native integer of fixed size for said processor.

15. The method of claim 5, wherein said query tree is subdivided such that said one or more subdivided query tree numerals subdivided query tree numerals do not exceed said native integer of fixed size for said processor.
1. A method of performing tree matching comprising:

executing instructions on a processor to:


subdivide a target tree and a query tree;

assign an individual and unique subdivided target tree numeral to at least one of subdivided target tree structures and assign an individual and unique subdivided query tree numeral to at least one of subdivided query tree structures, based at least in part on an association between trees and numerals, wherein the association between trees and numerals comprises to assign a list of individual and unique numerals to an associated list of individual and unique tree structures; and






match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral;

wherein the executing instructions on a processor to subdivide a target tree and a query tree comprises to subdivide the trees so that the size of the individual and unique subdivided target tree numeral and the individual and unique subdivided query tree numeral does not exceed a numeral expressible within a platform native integer of fixed size for the processor.






2. The method of claim 1, wherein the numeral expressible within the platform native integer of fixed size corresponds to a size of data registers in a computing device comprising the processor.

3. The method of claim 1, wherein the size of the individual and unique subdivided target tree numeral and the individual and unique subdivided query tree numeral in a number of bits does not exceed a number of bits in the numeral expressible within the platform native integer of fixed size for the processor.

4. The method of claim 1, and further comprising executing instructions on the processor to:

match another individual and unique subdivided query tree numeral with respect to another individual and unique subdivided target tree numeral.

5. The method of claim 1, wherein the trees comprising binary edge labeled trees (BELTs).

6. The method of claim 1, wherein the query tree comprising a partial subtree.

7. The method of claim 6, wherein the partial subtree comprising a rooted partial subtree.

8. The method of claim 6, wherein the partial subtree comprising a non-rooted partial subtree.

9. The method of claim 1, wherein the query tree comprising a full subtree.

10. The method of claim 1, wherein the executing instructions on the processor to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral comprises to projection match the subdivided query tree numeral with respect to the subdivided target tree numeral.

11. The method of claim 1, wherein the executing instructions on the processor to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral comprises to weighted match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral.

12. The method of claim 1, wherein the executing instructions on the processor to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral comprises to partially match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral.

13. The method of claim 1, wherein the executing instructions on the processor to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral comprises one of a closest match or a most remote match.
61. A method of performing tree matching comprising:

executing instructions on one or more processors of one or more computing devices to:

subdivide a target tree and a query tree;

assign an individual and unique subdivided target tree numeral to at least one of subdivided target tree structures and assign an individual and unique subdivided query tree numeral to at least one of subdivided query tree structures, based at least in part on an association between trees and numerals, wherein the association between trees and numerals comprises to assign individual and unique numerals to associated and unique tree structures; and







match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral.




















62. The method of claim 61, wherein to assign the individual and unique subdivided target tree numeral to the at least one of the subdivided target tree structures comprises accessing a data structure stored in one or more physical memory devices to identify the individual and unique target tree numeral associated with the at least one of the subdivided target tree structures.

63. The method of claim 62, wherein accessing the data structure stored in one or more physical memory devices to identify the individual and unique subdivided target tree numeral associated with the at least one of the subdivided target tree structures comprises performing a table look up operation to determine the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures.

64. The method of claim 61, wherein assigning the individual and unique subdivided query tree numeral to the at least one of the subdivided query tree structures comprises accessing a data structure stored in one or more physical memory devices to identify the individual and unique query tree numeral associated with the at least one of the subdivided query tree structures.

65. The method of claim 64, wherein accessing the data structure stored in one or more physical memory devices to identify the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures comprises performing a table look up operation to determine the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures.

66. The method of claim 61, wherein to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral further comprises to compare the individual and unique subdivided query tree numeral to the individual and unique subdivided target tree numeral to other tree numerals stored in the database to detect a presence of another tree numeral, wherein a correspondence between the another tree numeral and at least one of the individual and unique subdivided target tree numeral and the individual and unique query target tree numeral stored in the database is indicative of a presence of content in electronic content corresponding to the another tree numeral and is indicative of one or more locations thereof in the database.

67. The method of claim 61, wherein the size of the individual and unique subdivided target tree numeral and the individual and unique subdivided query tree numeral in a number of bits does not exceed a number of bits in the numeral expressible within a platform native integer of fixed size for the one or more processors.

68. The method of claim 61, and further comprising executing instructions on the one or more processors to:

match another individual and unique subdivided query tree numeral with respect to another individual and unique subdivided target tree numeral.

69. The method of claim 61, the query tree or the target tree comprising binary edge labeled trees (BELTs).

70. The method of claim 61, the query tree or the target tree comprising a partial subtree.

71-80. Same as 61-70.

81-90. Same as 61-70.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 61-90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bordawekar et al., US 2005/0028091 A1 (hereinafter “Bordawekar”) in view of Gieseke, US 2003/0074436 A1 (hereinafter “Gieseke”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 61, 71 and 81
Bordawekar discloses a method of performing tree matching comprising:
executing instructions on one or more processors of one or more computing devices to (Bordawekar, [0037], see instructions; and Bordawekar, [0034], see processor):
subdivide a target tree and a query tree (Bordawekar, [0082], see node t is split into s nodes and replaces its subtree; and Bordawekar, [0050], see child axis query only retrieves the immediate children);

match the individual subdivided query tree numeral with respect to the individual subdivided target tree numeral (Bordawekar, [0047], see pattern; Bordawekar, [0078], see “Not found” [i.e. a search was performed to determine]; and Bordawekar, [0117], see comparisons, where comparing is matching).
On the other hand, Gieseke discloses assign an individual and unique subdivided target tree numeral to at least one of subdivided target tree structures and assign an individual and unique subdivided query tree numeral to at least one of subdivided query tree structures, based at least in part on an association between trees and numerals, wherein the association between trees and numerals comprises to assign individual and unique numerals to associated and unique tree structures (Gieseke, [0032], see assigned a unique integer value within the subtree).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gieseke’s teachings to Bordawekar’s method.  A skilled artisan would have been motivated to do so in order to automatically merge one hierarchy into another, differently-constructed hierarchy, see Gieseke, [0010].  In addition, both/all of the references (Bordawekar and Gieseke) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as searching in hierarchical data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 71 and 81 recite(s) similar limitations to claim 61 and is/are rejected under the same rationale.
With respect to claim 71, Bordawekar discloses an article comprising:
a non-transitory storage medium including executable instructions stored thereon (Bordawekar, [0038] and [0039], see instructions and machine-readable data storage media);
wherein the instructions are executable by one or more processors (Bordawekar, [0034], see processor) coupled to one or more physical memory devices (Bordawekar, [0038] and [0039], see instructions and machine-readable data storage media).
With respect to claim 81, Bordawekar discloses an apparatus comprising:
one or more processors (Bordawekar, [0037], see computer) coupled to one or more physical memory devices that store executable instructions and store digital signal quantities as physical memory states (Bordawekar, [0038] and [0039], see instructions and machine-readable data storage media).

Claims 62, 72 and 82
With respect to claims 62, 72 and 82, the combination of Bordawekar and Gieseke discloses wherein to assign the individual and unique subdivided target tree numeral to the at least one of the subdivided target tree structures comprises accessing a data structure stored in one or more physical memory devices to identify the individual and unique target tree numeral associated with the at least one of the subdivided target tree structures (Bordawekar, [0131], see retrieving label tree kept in memory; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 63, 73 and 83
With respect to claims 63, 73 and 83, the combination of Bordawekar and Gieseke discloses wherein accessing the data structure stored in one or more physical memory devices to identify the individual and unique subdivided target tree numeral associated with the at least one of the subdivided target tree structures comprises performing a table look up operation to determine the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures (Bordawekar, [0131], see retrieving label tree kept in memory; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 64, 74 and 84
With respect to claims 64, 74 and 84, the combination of Bordawekar and Gieseke discloses wherein assigning the individual and unique subdivided query tree numeral to the at least one of the subdivided query tree structures comprises accessing a data structure stored in one or more physical memory devices to identify the individual and unique query tree numeral associated with the at least one of the subdivided query tree structures (Bordawekar, [0131], see retrieving label tree kept in memory; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 65, 75 and 85
With respect to claims 65, 75 and 85, the combination of Bordawekar and Gieseke discloses wherein accessing the data structure stored in one or more physical memory devices to identify the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures comprises performing a table look up operation to determine the individual and unique subdivided query tree numeral associated with the at least one of the subdivided query tree structures (Bordawekar, [0131], see retrieving label tree kept in memory; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 66, 76 and 86
With respect to claims 66, 76 and 86, the combination of Bordawekar and Gieseke discloses wherein to match the individual and unique subdivided query tree numeral with respect to the individual and unique subdivided target tree numeral further comprises to compare the individual and unique subdivided query tree numeral to the individual and unique subdivided target tree numeral to other tree numerals stored in the database to detect a presence of another tree numeral, wherein a correspondence between the another tree numeral and at least one of the individual and unique subdivided target tree numeral and the individual and unique query target tree numeral stored in the database is indicative of a presence of content in electronic content corresponding to the another tree numeral and is indicative of one or more locations thereof in the database (Bordawekar, [0131], see retrieving label tree kept in memory; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 67, 77 and 87
With respect to claims 67, 77 and 87, the combination of Bordawekar and Gieseke discloses wherein the size of the individual and unique subdivided target tree numeral and the individual and unique subdivided query tree numeral in a number of bits does not exceed a number of bits in the numeral expressible within a platform native integer of fixed size for the one or more processors (Bordawekar, [0117], see comparisons less than the machine word size performed by the hardware).

Claims 68, 78 and 88
With respect to claims 68, 78 and 88, the combination of Bordawekar and Gieseke discloses and further comprising executing instructions on the one or more processors to:
match another individual and unique subdivided query tree numeral with respect to another individual and unique subdivided target tree numeral (Bordawekar, [0047], see pattern; Bordawekar, [0078], see “Not found” [i.e. a search was performed to determine]; Bordawekar, [0117], see comparisons, where comparing is matching; and Gieseke, [0032], see assigned a unique integer value within the subtree).

Claims 69, 79 and 89
With respect to claims 69, 79 and 89, the combination of Bordawekar and Gieseke discloses the query tree or the target tree comprising binary edge labeled trees (BELTs) (Bordawekar, [0091], see B-tree).

Claims 70, 80 and 90
With respect to claims 70, 80 and 90, the combination of Bordawekar and Gieseke discloses the query tree or the target tree comprising a partial subtree (Bordawekar, [0078], see subtree).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Du, WO 2021/174329, for utilizing search trees and tagging data items for data collection managing tasks;
–JP WO2008/087750, variable length decoding; and
– Klassen et al., 2002/0067849, for adaptive tree-based lookup for non-separably divided color tables.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: July 27, 2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152